Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 11/30/2021 have been fully considered and are persuasive. 

3.	Claims 1-20 are pending claims. 

4.	Applicant's remarks/ amendments submitted on 11/30/2021 for application number 16/399,933 have been considered and are persuasive in light of the filed remarks/amendments. Therefore, the previously filed claim rejections have been withdrawn. The record is clear, therefore, no reason for allowance is necessary. See MPEP 1302.14(I).

Allowable Subject Matter
5.	Claims 1-20 are allowed. 
6.	The following is an examiner’s statements of reasons for allowance:


8.	Siminoff et al. (US Pub. No. US 2018/0357247 A1) provides The device analyzes each of the video clips to identify the behavior associated with the video clip and to find the video clips that match search characteristics of a user based upon the identified behavior.
9.	Lecue et al.  (US patent No. US 10,339,420 B1) provides method involves annotating a common knowledge graph with corresponding recognizable characteristics of a set of entities in a first data stream to generate a first annotated knowledge graph by a computing device. A determination is made to check whether the entity is recognizable by the computing device based on the first annotated knowledge graph and a second annotated knowledge graph. Metadata is generated for the entity by the computing device based on the first and second annotated knowledge graphs. The metadata is appended to a second data stream to overlay information of the entity on image data of the second data stream, or to replace an unrecognizable characteristic of the entity with the recognizable characteristic of the entity.
10.	Kraus et al. (Pub. No.: US 2020/0285737 A1) provide a machine learning model similarity function measures anomalousness of a candidate sequence relative to a specified history, thus computing an anomaly score. Restrictions may be placed on the history to focus on a particular IP address or 
11.	Kleinbeck (US patent 10,943,461 B2) provides the system comprises a multiple of sensor devices for cross-communication in a nodal network. The multiple of sensor devices includes a RF receiver, a generator engine, and an analyzer engine. The RF receiver is used to measure power levels in the RF environment in real time and generate fast Fourier transform (FFT) data based on power level data. The generator engine calculates a power distribution by frequency of the RF environment in real time. The analyzer engine creates a baseline based on statistical calculations of the power levels measured in the RF environment for a predetermined period of time. The analyzer engine learns and updates signal detection parameters based on signal properties with machine learning algorithms. The analyzer engine performs the trigger analysis by comparing live FFT data against the mask during an analysis time.
12.	Pan et al. (US 2019/0355269 A1) provides  the diagnostic analyzer server 720 may be configured to determine the particular type of the visual-spatial assessment items generated in step 801, and then to detect a specialized set of visual features that depends on the type of the visual-spatial assessment items. For example, the following paragraphs describe an illustrative set of visual features that may be programmatically detected by the 

Reasons for Allowance 
13.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “…  a community- based data security learning component that is communicatively coupled to a plurality of database security analyzers, wherein each of the plurality of database security analyzers is configured to analyze data accesses to one or more databases associated with that database security analyzer, the method comprising: obtaining, for each of the plurality of database security analyzers, learning metadata generated by that database security analyzer, wherein the learning metadata includes information learned by that database security analyzer from analyzing data accesses to the one or more databases 
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,15 and 19. For this reason, the specific claim limitations recited in independent claims 2-14, 15-18 and 20 taken as whole are found to be novel and allowable.
                                           Conclusion14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






A.G.
December 17, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434